DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 1, 5-16, 14 and 17-18, respectively of U.S. Patent No. US 11,237,423 (hereafter, referred to as ‘423). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, claim 1 of ‘423 recites, inter alia, an image display device (line 1), comprising an image display part and a light-transmitting protective part arranged on the image display part (lines 1-3), wherein the image display device further comprises a cured resin layer arranged between the image display part and the protective part (lines 5-6), and the cured resin layer has a light transmittance in a visible region of 90% or more and a refractive index (nD) of 1.45 or more and 1.55 or less (lines 7-9).
Claims 2-11 are anticipated by claims 2-3, 1 and 4-10, respectively of ‘423.
Regarding claim 12, claim 11 of ‘423 discloses the resin composition for forming a cured resin layer that is arranged between an image display part of an image display apparatus and a light-transmitting protective part (lines 1-3), the resin composition having a curing shrinkage ratio of 5.0% or less (claims 4-5), a cured resin formed by curing the resin composition having a transmittance in the visible region of 90% or higher and the resin composition having a refractive index (nD) of 1.45 or more and 1.55 or less and a storage modulus at 25° C. of 1.0×10.sup.7 Pa or less (lines 5-9).
Claims 13-14 are anticipated by claims 12-23, respectively of ‘423.
Regarding claim 15, claim 14 of ‘423 discloses a cured resin layer arranged between an image display part of an image display apparatus and a light-transmitting protective part (lines 1-3), the cured resin layer having a transmittance in the visible region of 90% or higher and a refractive index (nD) of 1.45 or more and 1.55 or less (lines 3-5).
Claims 16-20 are anticipated by claims 15-16, 14 and 17-18, respectively, of ‘423.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively of U.S. Patent No. US 10,216,026 (hereafter, referred to as ‘026). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, claim 1 of ‘423 recites, inter alia, an image display device (line 1), comprising an image display part and a light-transmitting protective part arranged on the image display part (lines 1-3), wherein the image display device further comprises a cured resin layer arranged between the image display part and the protective part (lines 5-7), and the cured resin layer has a light transmittance in a visible region of 90% or more and a refractive index (nD) of 1.45 or more and 1.55 or less (lines 8-10).
Claims 2-11 are anticipated by claims 2-11, respectively, of ‘026.
Regarding claim 12, claim 12 of ‘026 discloses the resin composition for forming a cured resin layer that is arranged between an image display part of an image display apparatus and a light-transmitting protective part (lines 1-3), the resin composition having a curing shrinkage ratio of 5.0% or less (claims 4-5), a cured resin formed by curing the resin composition having a transmittance in the visible region of 90% or higher and the resin composition having a refractive index (nD) of 1.45 or more and 1.55 or less and a storage modulus at 25° C. of 1.0×10.sup.7 Pa or less (lines 5-9).
Claims 13-14 are anticipated by claims 12-23, respectively, of ‘026.
Regarding claim 15, claim 15 of ‘026 discloses a cured resin layer arranged between an image display part of an image display apparatus and a light-transmitting protective part (lines 1-3), the cured resin layer having a transmittance in the visible region of 90% or higher and a refractive index (nD) of 1.45 or more and 1.55 or less (lines 3-5).
Claims 16-20 are anticipated by claims 16-20, respectively of ‘026.
Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, respectively of U.S. Patent No. US 10,725,329 (hereafter, referred to as ‘329). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, claim 1 of ‘329 recites, inter alia, an image display device (line 1), comprising an image display part and a light-transmitting protective part arranged on the image display part (lines 1-3), wherein the image display device further comprises a cured resin layer arranged between the image display part and the protective part (lines 5-7), and the cured resin layer has a light transmittance in a visible region of 90% or more and a refractive index (nD) of 1.45 or more and 1.55 or less (lines 8-10).
Claims 2-7 and 9-11 are anticipated by claims 2-10, respectively, of ‘026.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matushira et al. (US 6,204,896) in view of Suzuki et al. (US 2006/0272771).
Regarding claim 1, Matsuhira discloses an image display device (see figures 1-2, for instance), comprising an image display part (1a, 1b) and a light-transmitting protective part (4) arranged on the image display part, wherein the image display device further comprises a cured resin layer (5) arranged between the image display part and the protective part, and the cured resin layer has a refractive index (nD) of 1.45 or more and 1.55 or less (column 3, lines 1-3).
However, Matsuhira does not expressly disclose wherein the cured resin layer has a light transmittance in a visible region of 90% or more. 
Suzuki discloses a display device having a cured resin layer that has a light transmittance in a visible region of 90% or more ([0066]-[0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the transmittance values of Suzuki in the cured resin layer of Matsuhira. The motivation for doing so would have been to improve optical properties and have a display with excellent transparency, as taught by Suzuki ([0043)).
Regarding claim 2, Matsuhira in view of Suzuki discloses the display device according to claim 1, wherein the cured resin layer has a storage modulus at 25°C of 1.0 x 107 Pa or less (Suzuki [0066]-[0067)).
Regarding claim 3, Matsuhira in view of Suzuki discloses the image display device according to claim 2, wherein the cured resin layer has a storage modulus at 25°C. of 1-:103 Pa to 1-106 Pa (Suzuki [0066]-[0067)).
Regarding claim 4, Matsuhira in view of Suzuki discloses the image display device according to claim 1, wherein the cured resin layer is a cured product of a resin composition having a curing shrinkage ratio of 5% or less (column 3, lines 22-24).
Regarding claim 5, Matsuhira in view of Suzuki discloses the image display device according to claim 4, wherein the cured resin layer is a cured product of a resin composition having a curing shrinkage ratio of 4.0% or less (column 3, lines 22-24).
Regarding claim 6, Matsuhira in view of Suzuki discloses the image display device according to claim 1, wherein the cured resin layer (2b) has a thickness of 50 to 200 um.
Regarding claim 7, Matsuhira in view of Suzuki discloses the image display device according to claim 1, wherein the cured resin layer (2b) has a refractive index (nD) of 1.51 or more and 1.52 or less.
Regarding claim 9, Matsuhira in view of Suzuki discloses the image display device according to claim 1, wherein the image display part (1a, 1b) is a liquid crystal display panel.
Regarding claim 10, Matsuhira in view of Suzuki discloses the image display device according to claim 1, wherein the protective part (4) is formed from an acrylic resin.
Regarding claim 11, Matsuhira in view of Suzuki discloses the image display device according to claim 1, wherein the protective part (4) is formed from an optical glass.
Regarding claim 12, Matsuhira discloses a resin composition for forming a cured resin layer that is arranged between an image display part of an image display apparatus and a light-transmitting protective part (see figures 1-2, for instance), the resin composition (2b) having a curing shrinkage ratio of 5.0% or less (see column 3, lines 20-25), a cured resin formed by curing the resin composition (2b) and the resin composition having a refractive index (nD) of 1.45 or more and 1.55 or less (column 3, lines 1-3). However, Matsuhira does not expressly disclose wherein the cured resin having a transmittance in the visible region of 90% or higher and a storage modulus at 25°C. of 1.0x107 Pa or less.
Suzuki discloses a display device having a cured resin layer that has a light transmittance in a visible region of 90% or higher and a storage modulus at 25°C of 1.0 x 107 Pa or less ([0066]-[0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the transmittance values of Suzuki in the cured resin layer of Matsuhira. The motivation for doing so would have been to improve optical properties and have a display with excellent transparency, as taught by Suzuki ([0043]).
Regarding claim 13, Matsuhira in view of Suzuki discloses the resin composition according to claim 12, wherein the curing shrinkage ratio is 4.0% or less (see column 38, lines 20-25).
Regarding claim 14, Matsuhira in view of Suzuki discloses the resin composition according to claim 12, wherein the storage modulus at 25°C. is 1x103 Pa to 1x106 Pa (Suzuki [0066]-[0067]).
Regarding claim 15, Matsuhira discloses (see figures 1-2, for instance) a cured resin layer (2b) arranged between an image display part (1a, 1b) of an image display apparatus and a light-transmitting protective part (4), the cured resin layer having a refractive index (nD) of 1.45 or more and 1.55 or less (see column 38, lines 1-3). However, Matsuhira does not expressly disclose wherein the cured resin having a transmittance in the visible region of 90% or higher.
Suzuki discloses a display device having a cured resin layer that has a light transmittance in a visible region of 90% or higher and a storage modulus at 25°C of 1.0 x 107 Pa or less ([0066]-[0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the transmittance values of Suzuki in the cured resin layer of Matsuhira. The motivation for doing so would have been to improve optical properties and have a display with excellent transparency, as taught by Suzuki ([0043]).
Regarding claim 16, Matsuhira in view of Suzuki discloses the cured resin layer according to claim 15, having a storage modulus at 25°C. of 1.0x107 Pa or less (Suzuki, [0066]-[0067]).
Regarding claim 17, Matsuhira in view of Suzuki discloses the cured resin layer according to claim 15, having a storage modulus at 25°C. of 1.0x107 Pa or less (Suzuki, [0066]-[0067]).
Regarding claim 18, Matsuhira in view of Suzuki discloses the cured resin layer according to claim 15, being a cured product of a resin composition having a curing shrinkage ratio of 5% or less (column 3, lines 20-25).
Regarding claim 19, Matsuhira in view of Suzuki discloses the cured resin layer according to claim 18, being a cured product of a resin composition having a curing shrinkage ratio of 4.0% or less (column 3, lines 20-25).
Regarding claim 20, Matsuhira in view of Suzuki discloses the cured resin layer according to claim 15, the refractive index (nD) is 1.51 or more and 1.52 or less (column 3, lines 1-3).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matushira et al. (US 6,204,896) in view of Suzuki et al. (US 2006/0272771), and in further view of Kodama et al. (US 2011/0069384), and in further view of Yamamoto et al. (US 2002/0018163).
Regarding claim 8, Matsuhira in view of Suzuki discloses the display device according to claim 1. However, Matsuhira in view of Suzuki does not expressly disclose wherein the cured resin layer is a cured product of a photocurable resin composition containing at least one kind of polymer selected from the group consisting of a polyurethane acrylate, a polyisoprene acrylate or an ester thereof, a hydrogenated terpene resin, and a butadiene polymer.
Kodama discloses a photocurable resin composition for a cured resin layer containing at least one kind of polymer selected from the group consisting of a polyisoprene acrylate or an ester thereof, a hydrogenated terpene resin, and a butadiene polymer ([0181)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use polymer of the photocurable composition of Kodama in the cured resin layer of Matsuhira. The motivation for doing so would have been to apply known cured resin materials in the art for the purpose of manufacturing a resin layer exhibiting increased rigidity, as taught by Kodama ([0180]-[0181]).
Yamamoto discloses an optical element (see figure 1, for instance) having a cured resin layer containing at least one kind of acrylate monomer ([0021]); and a photopolymerization initiator ([0022]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cured resin layer composition of Yamamoto in the cured resin layer of Matsuhira. The motivation for doing so would have been to improve optical properties while increasing light transmittance, as taught by Yamamoto ([0018)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/19/2022